Citation Nr: 0832711	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-24 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of retinal detachment of the right eye.

2.  Whether new and material evidence to reopen a claim for 
service connection for open angle glaucoma of the left eye 
has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1979 to May 
1979.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision that, in 
pertinent part, denied an increased disability rating for 
service-connected residuals of retinal detachment of the 
right eye; and declined to reopen a claim for service 
connection for open angle glaucoma of the left eye on the 
basis that new and material evidence had not been received.  
The veteran timely appealed.

In May 2008, the veteran testified during a video conference 
hearing before the undersigned.  Following the hearing, the 
veteran submitted additional evidence and waived initial 
consideration of the evidence by the RO.  


FINDINGS OF FACT

1.  The veteran's residuals of retinal detachment of the 
right eye have been manifested by blindness (no light 
perception), with pain in the right eye; the right eye has 
not been enucleated and he is not blind in the left eye.  

2.  In September 2000, the RO declined to reopen the claim 
for service connection for a left eye disability, claimed as 
glaucoma.

3.  Evidence associated with the claims file since the 
September 2000 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
create a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of retinal detachment of the right eye 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.84a, Diagnostic 
Code 6070 (2007).

2.  The RO's decision in September 2000, declining to reopen 
a claim for service connection for a left eye disability 
claimed as glaucoma, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

3.  The evidence received since the RO's September 2000 
denial is not new and material, and the claim for service 
connection for open angle glaucoma of the left eye is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through May 2003 and December 2006 letters, the RO notified 
the veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the December 2006 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support his claim in May 2003.  Specifically, he was told to 
submit evidence of physical and clinical findings, results of 
laboratory tests, and individual statements from those with 
knowledge and/or personal observations who could describe the 
manner in which his disability had worsened.  The June 2004 
SOC also listed each applicable diagnostic code and 
disability rating for impaired vision, which is based on 
objective testing and which the veteran reasonably could be 
expected to understand to support his claim.

In May 2008, the veteran described the effects that his 
service-connected residuals of retinal detachment of the 
right eye did have on his former employment as a truck 
driver.  The veteran reported that he could no longer drive a 
commercial vehicle because his license was revoked due to his 
impaired vision, and that he currently was participating in a 
vocational rehabilitation program to be trained either as a 
paralegal, or a civil or environmental engineer.  The veteran 
also has been represented by a veterans' service organization 
throughout this appeal.  Accordingly, any notice error is not 
prejudicial because the veteran has demonstrated actual 
knowledge of the information that is necessary to support the 
claim.  Hence, the notice deficiencies do not affect the 
essential fairness of the adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran specifically waived RO consideration of the 
additional evidence submitted following the May 2008 hearing; 
hence, no re-adjudication followed and no supplemental 
statement of the case (SSOC) was issued.

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The May 2003 letter notified the veteran that his previous 
claim for service connection for open angle glaucoma of the 
left eye had been denied by letter dated in September 2000.  
The RO advised the veteran of the evidence needed to 
establish each element for service connection.  The RO 
advised the veteran that newly submitted evidence must show 
that the condition was incurred in or aggravated by military 
service.  The RO told him that once a claim had been finally 
disallowed, new and material evidence was required for 
reopening, and also told him what constituted new evidence 
and what constituted material evidence.  This letter 
satisfied the notice requirements of Kent.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Disability Rating for Residuals of 
Retinal Detachment of the Right Eye

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 4.1.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

Service connection has been established for residuals of 
retinal detachment of the right eye.  Currently, a 30 percent 
disability rating has been assigned under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6008-6070, pertaining to detached retina.  A 
hyphenated diagnostic code reflects a rating by analogy (see 
38 C.F.R. §§ 4.20 and 4.27).

Pursuant to Diagnostic Code 6008, residuals of retinal 
detachment are rated under the provisions of 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6067 to 6079, for impairment of 
central visual acuity.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses, except in cases of 
keratoconus in which contact lenses are medically required. 
Also, if there exists a difference of more than 4 diopters of 
spherical correction between the two eyes, the best possible 
visual acuity of the poorer eye without glasses, or with a 
lens of not more than 4 diopters difference from that used 
with the better eye will be taken as the visual acuity of the 
poorer eye.  38 C.F.R. § 4.75.
 
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  

Loss of use or blindness of one eye, having only light 
perception, exists when there is an inability to recognize 
test letters at 1 foot (.30 m.) and when further examination 
of the eyes reveals that perception of objects, hand 
movements or counting fingers cannot be accomplished at 3 
feet (.91 m.); with lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79.  

Blindness in one eye, having only light perception, will be 
30 percent disabling if visual acuity in the other eye is 
20/40 or better.  Blindness in both eyes having only light 
perception warrants a 100 percent rating.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6062 to 6070.

Where a veteran has suffered blindness in one eye as a result 
of service-connected disability and blindness in the other 
eye as a result of nonservice-connected disability not the 
result of the veteran's willful misconduct, the applicable 
rate of compensation as if the combination of disabilities 
were service-connected will be assigned.  38 U.S.C.A. § 1160 
(West 2002 & Supp. 2007).  

In this case, records reflect a past medical history of 
retinal detachment of the right eye in 1979 and 1998, 
repaired with scleral buckle.  The veteran has continued to 
report pain in the right eye.

VA progress notes, dated in April 2003, show that the veteran 
was waiting for a surgery date for removal of the right eye.

On VA examination in July 2003, the examiner noted that there 
was no light perception in the right eye.  The veteran's 
vision was 20/20 in the left eye.  Records show that the 
veteran delayed surgery in September 2003 due to work 
obligations.

During a VA examination in April 2007, the veteran did not 
report any episodes of incapacitation over the last 12 
months.  Examination revealed no light perception in the 
right eye.  The veteran's best corrected vision was 20/20 for 
the left eye.  Visual field deficits were slight nasal 
constriction.  The diagnosis was status-post retinal 
detachment of the right eye multiple times, now left with 
blind, painful pre-pthisical right eye.

The veteran clearly is not blind in the nonservice-connected 
eye.  Though he has blindness with no light perception in his 
service-connected right eye, it has not been enucleated.  The 
Board finds that a disability rating in excess of 30 percent 
for residuals of retinal detachment of the right eye is not 
warranted.  See Table V, 38 C.F.R. § 4.84a.

The Board notes that the RO has assigned a separate 10 
percent disability rating for ptosis of the right eye.  

Although special monthly compensation has been awarded for 
blindness of one eye with no light perception, there is no 
showing that the veteran's service-connected residuals of 
retinal detachment of the right eye have resulted in so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran is not currently working. Although he 
can no longer obtain a commercial driver's license, records 
show feasibility for employment with vocational 
rehabilitation training.  The exhibited industrial impairment 
is contemplated by the relatively high schedular rating.  
There is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of a 
disability rating in excess of 30 percent for service-
connected residuals of retinal detachment of the right eye.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2007).

III.  Petition to Reopen

In June 1996, the RO, in pertinent part, denied service 
connection for a left eye disability on the basis that the 
claim was not well grounded.

In July 1998, the RO, in pertinent part, denied service 
connection for open angle glaucoma of the left eye, claimed 
as secondary to the service-connected residuals of retinal 
detachment of the right eye.

In September 2000, the RO declined to reopen the veteran's 
claim for service connection for a left eye disability, 
claimed as glaucoma, on the basis that new and material 
evidence had not been submitted.

Evidence of record at the time of the September 2000 denial 
included the veteran's service treatment records, showing no 
left eye disability; the report of an October 1994 VA 
examination, showing elevated intraocular pressure in the 
left eye; records showing left eye vision changes in April 
1995, and a finding of glaucoma in May 1995; the report of a 
June 1998 VA examination, showing glaucoma of the left eye; 
and various outpatient treatment records.  

Based on this evidence, the RO concluded that the newly 
submitted evidence essentially duplicated evidence which was 
previously considered and was merely cumulative.  The medical 
evidence of record in July 1998 had shown no relationship 
between the service-connected residuals of retinal detachment 
of the right eye, and glaucoma in the left eye.

The present claim was initiated by the veteran in May 2003.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since September 2000 includes 
various VA outpatient treatment records; the report of a July 
2003 VA examination, showing open angle glaucoma of the left 
eye; a May 2003 published article by two physicians, entitled 
"Open-Angle Glaucoma," submitted by the veteran; records of 
evaluation and treatment received in January 2007 from the 
Social Security Administration; the report of an April 2007 
VA examination; an article from the Mayo Clinic, entitled 
"Glaucoma," submitted by the veteran in February 2008; and 
testimony of the veteran in May 2008.

The April 2007 examiner had reviewed the veteran's claims 
file, and had noted the veteran's contention that a 
University of Michigan study showed that people with retinal 
detachment in one eye develop glaucoma in the other eye.  The 
examiner expressed no knowledge of that study, and opined 
that the veteran's open angle glaucoma of the left eye was 
not secondary to the service-connected residuals of retinal 
detachment of the right eye.  The examiner noted that the 
veteran had pretty full visual field in the left eye.

Much of this evidence is new in that it was not previously of 
record and is not cumulative.

The only possibly competent evidence relating to the basis of 
the prior denial consists of the examiner's opinion in April 
2007, indicating that there is no nexus between the veteran's 
left eye disability and his service-connected right eye 
disability.  This evidence relates to the basis of the prior 
denial, namely that there was no relationship between the 
service-connected residuals of retinal detachment of the 
right eye, and glaucoma in the left eye.

Although the evidence relates to the basis of the prior 
denial, it does not create a reasonable possibility of 
substantiating the claim.  The newly submitted evidence does 
not link a current left eye disability with service.  The 
examiner's opinion in April 2007 is essentially against an 
award of service connection.  Hence, the evidence is not 
material for purposes of reopening the claim.

There is no other competent evidence linking a current left 
eye disability with service, or to any service-connected 
disability.

Because the competent evidence does not link open angle 
glaucoma of the left eye to service, or to a service-
connected disability, the weight of the evidence is against 
the claim.  As the weight of the competent evidence is 
against the claim, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The veteran has offered testimony and contentions in which he 
argued that his current open angle glaucoma of the left eye 
is the result of damage to his right eye.  The veteran, as a 
lay person, would not be competent to render a probative 
opinion on a medical matter, such as the etiology of any 
current gastrointestinal disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

The Board finds that the medical articles submitted by the 
veteran pertain to the topic of glaucoma in general.  Each of 
the articles is insufficient to establish a relationship 
between the veteran's current open angle glaucoma of the left 
eye and his service-connected residuals of retinal detachment 
of the right eye.

Absent evidence of a nexus between the currently shown open 
angle glaucoma of the left eye and a service-connected 
disability or service, the newly received evidence does not 
raise a reasonable possibility of substantiating the claim.

As new and material evidence has not been received, the claim 
for service connection for open angle glaucoma of the left 
eye is not reopened.


ORDER

An increased rating for residuals of retinal detachment of 
the right eye is denied.

New and material evidence has not been received; the claim 
for service connection for open angle glaucoma of the left 
eye is not reopened.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


